[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-12856                   MARCH 14, 2006
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                  D. C. Docket No. 04-00563-CR-T-23MAP

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

JOSE GREGORIO TAPIAS-VERA,
a.k.a. Jose Gregorio,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (March 14, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Jose Gregorio Tapias-Vera appeals his 135-month sentence for possession
with intent to distribute 5 kilograms or more of cocaine while aboard a vessel

subject to the United States’s jurisdiction, in violation of 46 App. U.S.C.

§§ 1903(a), (g); 18 U.S.C. § 2; and 21 U.S.C. § 960(b)(1)(B)(ii), and conspiracy to

possess with intent to distribute 5 kilograms or more of cocaine while aboard a

vessel subject to the United States’s jurisdiction, in violation of 46 App. U.S.C.

§§ 1903(a), (g), & (j); and 21 U.S.C. § 960(b)(1)(B)(ii). Tapias-Vera argues that

in refusing to grant a variance from the guidelines, the district court imposed an

unreasonable sentence.

      We have jurisdiction. See United States v. Martinez, No. 05-12706, slip op.

at 999-1000 (11th Cir. Jan. 9, 2006). We have stated that the district court must

first correctly calculate the defendant’s guideline range, then, using the 18 U.S.C.

§ 3553(a) sentencing factors, the court can impose a more severe or more lenient

sentence as long as it is reasonable. United States v. Crawford, 407 F.3d 1174,

1179 (11th Cir. 2005). The § 3553(a) factors include the available sentences, the

applicable guideline range and policy statements, the nature and circumstances of

the offense, and the need for the sentence to (1) reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense;

(2) afford adequate deterrence to criminal conduct; (3) protect the public from

further crimes of the defendant; and (4) provide the defendant with needed



                                           2
correctional treatment. 18 U.S.C. § 3553(a). “[N]othing n Booker or elsewhere

requires the district court to state on the record that it has explicitly considered

each of the § 3553(a) factors or to discuss each of the § 3553(a) factors.” United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      “Review for reasonableness is deferential.” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both th[e]

record and the factors in section 3553(a).” Id. A sentence within the advisory

guidelines range is not per se reasonable, but is expected to be reasonable. See id.

(“when the district court imposes a sentence within the advisory Guidelines range,

we ordinarily will expect that choice to be a reasonable one.”). We have held that

a district court’s statement that it had considered the § 3553(a) factors alone is

sufficient to indicate that it considered the factors, and concluded that the

defendant’s sentence was reasonable because the district court accurately

calculated the guideline range and the defendant’s sentence at the low end of the

range reflected the court’s consideration of his evidence in mitigation.

      After reviewing the record and both parties’ briefs, we find no reversible

error. The district court considered the § 3553(a) factors, accurately calculated the

guideline range, explicitly considered the evidence of Tapias-Vera’s family and



                                            3
poverty, and sentenced Tapias-Vera at the low end of the guidelines range,

concluding that Tapias-Vera was not in a unique position that made a guidelines

sentence inappropriate. We cannot say that the sentence imposed was

unreasonable.

      AFFIRMED.




                                         4